Cite as 2013 Ark. 418

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-588

PATRICK J. BENCA                                 Opinion Delivered   October 24, 2013
                              APPELLANT
                                                 APPEAL FROM THE BENTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-07-1550]

BENTON COUNTY CIRCUIT                            HONORABLE ROBIN F. GREEN,
COURT                                            JUDGE
                   APPELLEE
                                                 SUPPLEMENTAL ADDENDUM
                                                 ORDERED.


                                       PER CURIAM


       Appellant Patrick J. Benca appeals from the Benton County Circuit Court’s order

finding him in contempt of court and ordering him to pay the sum of $100. On appeal,

appellant argues that he was not in contempt of court. We assumed jurisdiction of this appeal

under Arkansas Supreme Court Rule 1-2(a)(5) because it involves the discipline of attorneys-

at-law and or arises under the power of the Supreme Court to regulate the practice of law.

We now order appellant to file a supplemental addendum within seven calendar days to cure

any deficiencies in his addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) (2013) requires that an appellant’s brief

include an addendum consisting of all documents essential to the appellate court’s resolution

of the issues on appeal. Here, appellant failed to include in the addendum the DVD from the

record of the May 22, 2013 hearing that he references in his argument. Because appellant
                                    Cite as 2013 Ark. 418

failed to include the DVD in his addendum, we order him to correct this deficiency by filing

a supplemental addendum within seven calendar days from the date of this opinion. Ark. Sup.

Ct. R. 4-2(b)(4). We further encourage appellate counsel, prior to filing the supplemental

addendum, to review our rules, as well as the addendum, to ensure that no additional

deficiencies are present.

       Supplemental addendum ordered.

       Jeff Rosenzweig, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                             2